Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are currently pending and are under examination.
	Benefit of priority is to December 11, 2017.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 -6, and 8-16 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Urano et al. (IDS and PTO-237; 2010; Molecular defect of isovaleryl-CoA dehydrogenase in the skunk mutant of silkworm, Bombyx mori. FEBS J. 277:4452-4463).
	Urano et al. teach infection of Sf9 insect cells with Mombyx mori IVD, wherein the nucleic acid encoding the BmIVD was placed into a AcMNPV baculovirus vector (page 4461, left col., para. 1). The BmIVD was fused to a His Tag sequence for purification.  Claim 1 does not specify that the target gene is heterologous or is transfected into the animal cell. Therefore, any expressed gene within the Sf9 insect cells is a gene encoding a target protein. Alternatively, the His Tag is the target protein. 
	Therefore, Urano et al. teach an animal cell comprising a gene encoding a target protein and a foreign gene encoding IVD (Claim 1), wherein the foreign gene encoding IVD is linked to a promoter within the AcMNPV (Claim 2), wherein the gene encoding the target and the foreign gene encoding IVD are in the same expression vector as a fusion gene encoding the fusion protein BmIVD-HisTag (Claim 5). Claim 4 is included in this rejection because while Urano et al. do not teach that the IVD expression was increased 3X over a cell that did not receive the foreign gene encoding IVD, the animal cell claimed and the animal cell described in Urano et al. are the same and therefore it is inherent that the IVD expression was increased 3X over a cell that did not receive the foreign gene encoding IVD.
	Therefore, Urano et al. teach a method for producing the animal cell comprising a gene encoding a target protein and a foreign gene encoding IVD by introducing the gene encoding the target and the foreign gene encoding IVD into an animal cell (Claim 6) which genes are in the same expression vector as a fusion gene encoding the fusion protein BmIVD-HisTag (Claim 8).
	Therefore, Urano et al. teach a method for producing a target protein which can be either any expressed protein within the Sf9 cell or the His Tag by culturing the animal cell comprising a gene encoding a target protein and a foreign gene encoding IVD (Claim 9). The Sf9 cells were placed in a culture dish comprising culture medium for 72 days, which is a batch culture (Claim 10).  Urano et al. do not disclose or determine variables such as a seeded cell density of a cell culture is 0.2 x 106 cells/mL to 5 x 106 cells/mL (Claim 11),  a viable cell rate during a culture period is 60% or more over an entire period (Claim 12), a maximum concentration of an isovaleric acid in a culture solution throughout the culture period is 3,000 pmol/L or less (Claim 13),  a secretion amount of the isovaleric acid per cell throughout the culture period is 30 fmol/cell/day or less (Claim 14), a maximum concentration of a butyric acid in the culture solution throughout the culture period is 3,000 mol/L or less (Claim 15), or a secretion amount of the butyric acid per cell throughout the culture period is 30 fmol/cell/day or less (Claim 16). However, because the methods claimed and the methods taught in Urano et al. are the same, it is concluded that these variables will be the inherent result of the method. Therefore, Claims 11-16 are included in this rejection.


	Claim(s) 1-4, 6, 7, and 9-16 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hiller et al. (IDS and PCT-237; WO 2017/051347).
	Hiller et al. teach a method of cell culture comprising providing cells in a cell culture medium wherein the cells are modified to reduce the level of synthesis of growth and/or productivity inhibitors (page 2). Hiller et al. teach:
	The identification of a cell metabolite or metabolites which are cell growth and/or productivity inhibitors, 
	identification of the cell metabolic pathway or pathways resulting in the synthesis of the cell growth and/or productivity inhibitors, 
	identification of one or more genes in the cell metabolic pathway or pathways encoding an enzyme which catalyzes the synthesis of the cell growth and/or productivity inhibitors or metabolic intermediates thereof, and/or one or more genes encoding an enzyme in a metabolic pathway branching or directly branching therefrom, and
	modifying the expression of the one or more genes to reduce the level of synthesis of the cell growth and/or productivity inhibitors.
	Specific to the instantly claimed invention, Hiller et al. teaches cells comprising one or more modified genes which reduces the level of synthesis of growth and/or productivity inhibitors by the cell, wherein the one or more modified genes IVD, and the use of the foregoing cells for the expression of a recombinant protein or polypeptide. At page 76, Table 3, Hiller et al. identifies isovaleric acid as a growth inhibitor accumulating in CHO fed batch cultures.
	Hiller et al. teach that any cell that can be cultured can be used with the present invention and preferably the cells are CHO cells (page 45, lines 10+ and 27). Hiller et al. teach to express proteins of interest (POI) at high levels in the cells, wherein the cells may be endogenous to the cell or produced from a heterologous gene introduced into the cell (page 56). The nucleic acids encoding the POI can be placed into a plasmid vector (page 60, line 5-6) and introduced into mammalian host cells by many methods including electroporation (page 59, line 30).
	In Example 12 at pages 94-95, Hiller et al. teach that isovaleric acid, a byproduct of leucine metabolism, accumulates in very high levels in fed-batch CHO cells. Hiller et al. determined that the loss of function of IVD provided a rationale for isovaleric production in the CHO cells. Hiller et al. teach to overexpress the corresponding wild-type IVD to reduce isovaleric acid accumulation in the CHO cells.
	Therefore, Hiller et al. teach an animal cell comprising a gene encoding a target protein (POI) and a foreign gene encoding IVD (Claim 1), wherein the foreign gene encoding IVD is placed into a plasmid vector and therefore linked to a promoter (Claim 2), wherein the animal cells is a host cell is a CHO cell (Claim 3). Claim 4 is included in this rejection because while Hiller et al. do not teach that the IVD expression was increased 3X over a cell that did not receive the foreign gene encoding IVD, the animal cell claimed and the animal cell described in Hiller et al. are the same and therefore it is inherent that the IVD expression was increased 3X over a cell that did not receive the foreign gene encoding IVD.
	Therefore, Hiller et al. teach a method for producing an animal cell comprising a gene encoding a target protein (POI) and a foreign gene encoding IVD by introducing a gene target protein (POI) and a foreign gene encoding IVD (Claim 6), wherein the foreign gene encoding IVD is introduced into the cell by electroporation (Claim 7).
	Therefore, Hiller et al. teach a method for producing a target protein (POI), by culturing an animal cell comprising a gene encoding a target protein (POI) and a foreign gene encoding IVD (Claim 9), in a fed-batch culture (Claim 10).
	Hiller et al. do not disclose or determine variables such as a seeded cell density of a cell culture is 0.2 x 106 cells/mL to 5 x 106 cells/mL (Claim 11),  a viable cell rate during a culture period is 60% or more over an entire period (Claim 12), a maximum concentration of an isovaleric acid in a culture solution throughout the culture period is 3,000 pmol/L or less (Claim 13),  a secretion amount of the isovaleric acid per cell throughout the culture period is 30 fmol/cell/day or less (Claim 14), a maximum concentration of a butyric acid in the culture solution throughout the culture period is 3,000 mol/L or less (Claim 15), or a secretion amount of the butyric acid per cell throughout the culture period is 30 fmol/cell/day or less (Claim 16). However, because the methods claimed and the methods taught in Hiller et al. are the same, it is concluded that these variables will be the inherent result of the method. Therefore, Claims 11-16 are included in this rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 9, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller et al. (IDS and PCT-237; WO 2017/051347) in view of Bilsel et al. (US 2010/0021499).
	The teachings of Hiller et al. are set forth above. As noted, Hiller et al. teach an animal cell comprising a gene encoding a target protein (POI) and a foreign gene encoding IVD (Claim 1), and Hiller et al. teach a method for producing a target protein (POI), by culturing an animal cell comprising a gene encoding a target protein (POI) and a foreign gene encoding IVD (Claim 9).
	Hiller et al. teach that CHO cells are cultured in fed-batch cultures but Hiller et al. do not teach that CHO cells are cultured in perfusion cultures.
	Bilsel et al. provide a representative teaching that CHO cells that recombinantly produce proteins can be grown in perfusion cultures – see Examples 8 and 9.
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to additionally transform CHO cells that recombinantly produce a POI in a perfusion culture taught by Bilsel et al. with a foreign gene encoding IVD because Hiller et al. teach that isovaleric acid accumulates in very high levels in fed-batch CHO cells and is a growth inhibitor in CHO fed batch cultures and therefore Hiller et al. teach to overexpress the corresponding wild-type IVD to reduce isovaleric acid accumulation in the CHO cells so that CHO cell growth will not be inhibited (Claim 17).
	Neither Hiller et al. or Bilsel et al. teach disclose or determine variables such as a seeded cell density of a cell culture is 0.2 x 106 cells/mL to 3 x 107 cells/mL (Claim 18),  a viable cell rate during a culture period is 90% or more over an entire period (Claim 19), a maximum concentration of an isovaleric acid in a culture solution throughout the culture period is 3,000 pmol/L or less (Claim 20),  a secretion amount of the isovaleric acid per cell throughout the culture period is 30 fmol/cell/day or less (Claim 21), a maximum concentration of a butyric acid in the culture solution throughout the culture period is 3,000 mol/L or less (Claim 22), or a secretion amount of the butyric acid per cell throughout the culture period is 30 fmol/cell/day or less (Claim 23). However, because the methods claimed are obvious over the combined teachings of  Hiller et al. and Bilsel et al. it is concluded that these variables will be the obvious/ nherent result of the method. Therefore, Claims 18-23 are included in this rejection.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656